United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-5304                                                    September Term, 2020
                                                               FILED ON: OCTOBER 30, 2020
DAMIEN GUEDES, ET AL.,
                   APPELLEES

FIREARMS POLICY COALITION, INC.,
                   APPELLANT

v.

BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND
EXPLOSIVES, ET AL.,
                    APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                        (No. 18-cv-02988)



     Before: HENDERSON and ROGERS, Circuit Judges; and GINSBURG, Senior Circuit Judge.

                                        JUDGMENT

    This appeal from the order of the United States District Court for the District of Columbia
granting the Defendants’ motion to dismiss was considered on the record from the district court
and the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. R. 34(j). The court has
accorded the issues full consideration and has determined a published opinion is not warranted.
See D.C. Cir. R. 36(d). For the reasons stated below, it is hereby

     ORDERED and ADJUDGED that the judgment of the district court be affirmed.

    The Firearms Policy Coalition (FPC), a membership organization, sought declaratory and
injunctive relief related to the President’s alleged policy of filling positions requiring Senate
confirmation with non-Senate confirmed employees, including his designation of Matthew
Whitaker to serve as Acting Attorney General. The district court correctly dismissed the case
because the plaintiff does not have standing to sue.

   The FPC’s complaint alleged no plausible imminent or ongoing injury. Instead the
complaint hypothesized the sort of improbable chain of future events this Court has held does not
satisfy the injury-in-fact requirement for Article III standing. See Arpaio v. Obama, 797 F.3d 11,
19-21 (D.C. Cir. 2015). More specifically, the FPC claims representational standing based solely
upon the probability that a member might be harmed in the future, the theory of standing rejected
in Summers v. Earth Island Institute, 555 U.S. 488, 497-500 (2009) (concluding this approach
“would make a mockery of our prior cases, which have required plaintiff-organizations to make
specific allegations establishing that at least one identified member had suffered or would suffer
harm”). It also claims organizational standing but did not allege any injury it did not inflict upon
itself. See Am. Soc. for Prevention of Cruelty to Animals v. Feld Entm’t, Inc., 659 F.3d 13, 25
(D.C. Cir. 2011) (“Under our case law, an organization’s diversion of resources to litigation or to
investigation in anticipation of litigation is considered a ‘self-inflicted’ budgetary choice that
cannot qualify as an injury in fact for purposes of standing” (citation omitted)).

     Finally, the FPC challenges on appeal Attorney General Barr’s ratification of the regulation
concerning bump stocks promulgated by then-Acting Attorney General Whitaker. See Bump-
Stock-Type Devices, 84 Fed. Reg. 9,239 (Mar. 14, 2019). Because the FPC did not raise this
argument below, it is forfeited. See Government of Manitoba v. Bernhardt, 923 F.3d 173, 179
(D.C. Cir. 2019). There are no extraordinary circumstances here that would excuse the FPC’s
forfeiture. See id.

    The Clerk is directed to withhold issuance of the mandate herein until seven days after
resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.
App. P. 41(b); D.C. Cir. Rule 41.


                                           Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk